DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 17 February 2022 (hereinafter “Reply”) has been entered.

Status of the Claims
Claims 1, 10, and 16 are currently amended.
Claims 21-24 are newly added.
Claims 1-24 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because one or more portions of figures 2-12 are illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 may be characterized as a system for tracking a collection of documents by means of a “tracking unit.” This claim has been evaluated under the Alice/Mayo subject matter eligibility test as provided in MPEP § 2106(III).
Step 2A Prong 1: The claim recites a judicial exception.
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper or a slide rule). MPEP § 2106.04(a)(2)(III). Examples of mental processes include observations, evaluations, judgments, and opinions. Id. Meanwhile, methods of organizing human activity include concepts relating to legal interactions. Id. § 2106.04(a)(2)(II).
The limitations “receiv[ing] a document collection request, the request comprising criteria used to select the relevant documents from the one or more target sources,” “generat[ing] a tracking unit for the relevant documents collected at a given period of time, the tracking unit being used to track progression of the relevant documents end-to-end from collection, to processing … , and to publishing, the tracking unit comprising a fundamental atomic unit of data used for tracking the relevant documents, wherein all data of the tracking unit is configured to travel together through the electronic discovery system, and the number of relevant documents in the tracking unit is immutable,” “obtain[ing] the relevant documents from the one or more target sources based on user-selected criteria,” “process[ing] the relevant documents from the one or more target sources, through an ingest and index process based on the criteria,” and “crawl[ing] and index[ing] the relevant documents by identifying a document type for each of the relevant documents and analyzing textual content of each of the relevant documents for indexing” encompass a method of organizing human activity. The limitations are directed to an electronic discovery system that collects, tracks, and processes documents. Accordingly, these limitations constitute a concept relating to legal interactions.
Additionally, the above limitations encompass a mental process. The limitations directed to receiving a document collection request, obtaining relevant documents, and processing the relevant documents are processes that may performed in the human mind. The use of a tracking unit (e.g., a unique alphanumeric identifier) is a process that may be accomplished with a physical aid. For example, the relevant document may be annotated with a pen or placed in a physical folder marked with the tracking unit. 
Step 2A Prong 2: The claim does not recite an additional element that integrates the judicial exception into a practical application.
The claim recites the additional elements of performing the claimed process using “a memory” and “a processor.” A memory and a processor are generic computer technologies. A general-purpose computer that applies an abstract idea by use of conventional computer functions does not qualify as a particular machine. MPEP § 2106.05(b)(I). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim recites the additional elements of: (1) “collect[ing] relevant documents from one or more target sources,” (2) “process[ing] the relevant documents”, and (3) “publish[ing] any of the relevant documents identified.” The collection and processing of documents is an insignificant pre-solution activity related to mere data gathering. The publishing of documents is an insignificant post-solution activity related to mere data output. The recitation of an insignificant extra-solution activity does not amount to an inventive concept. MPEP § 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
Step 2B: The claim does not recite an additional element that amounts to significantly more than the judicial exception.
As discussed above, the additional elements of performing the claimed process using a memory and a processor amounts to no more than mere instructions to apply the abstract idea using generic computer technology. Merely employing generic computer technology to carry out a procedure is “insufficient to add an inventive concept to an otherwise abstract idea.” See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). 
As discussed above, the collection, processing, and publishing are insignificant extra-solution activities related to mere data gathering/data output. Gathering data/presenting data is a well-understood, routine, and conventional activity. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1365-1364.
Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Conclusion: Ineligible
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. § 101.
Claims 2-8 and 22, which depend on claim 1, are directed to graphical user interfaces that provide mere data output. The graphical user interfaces are recited at a high-level of generality. The recitation of a generic user interface neither integrates the abstract idea into a practical application nor amounts to significantly more than the abstract idea. See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331-1332 (Fed. Cir. 2017). Therefore, the claims are not patent eligible. 
Claim 9, which depends on claim 1, is directed to creating a chain of custody for the relevant documents. This limitation encompasses a method of organizing human activity and/or a mental process. Therefore, the claim is not patent eligible.
Claim 21, which depends on claim 1, is directed to automating using rules. As mere automation is generic computer technology, the abstract idea is neither integrated into a practical application nor amounts to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Claim 23, which depends on claim 1, is directed to processing documents based on a specified purpose. This limitation encompasses a method of organizing human activity and/or a mental process. Therefore, the claim is not patent eligible.
Claim 24, which depends on claim 1, is directed to synchronizing statuses of data and receiving user-specified requests. This limitation encompasses a method of organizing human activity and/or a mental process. Therefore, the claim is not patent eligible.
Claims 10, 11, 12, 13, 14, and 15 are rejected for substantially the same reasons indicated above for claims 1, 9, 6, 3, 4, and 5, respectively.
Claims 16, 17, 18, 19, and 20 are directed to methods for performing the functions of the system recited in claims 1, 6, 3, 4, and 5, respectively. The method claims are no different than the corresponding system claims in substance. Accordingly, these claims are subject matter ineligible for substantially the same reasons indicated above. See Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 226-27 (2014).
Response to Arguments
The prior interpretation of claims 1-9 as invoking § 112(f) has been withdrawn based on the corresponding amendments to the claims.
The prior rejections of claims 1-9 under § 112(b) have been withdrawn based on the corresponding amendment to the claims.
Applicant’s arguments with respect to the nonobviousness of the pending claims have been fully considered and are persuasive. Accordingly, the prior rejections of claims 1-20 under § 103 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144